Citation Nr: 0204269	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury secondary to traumatic central 
chorioretinitis of the left eye with defective visual acuity.  

2.  Entitlement to a rating in excess of 30 percent for 
traumatic central chorioretinitis of the left eye with 
defective visual acuity.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to March 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.  During the pendency of this appeal, the veteran 
has moved to the jurisdiction of the RO located in Reno, 
Nevada.  


FINDINGS OF FACT

1.  The veteran is service-connected for traumatic central 
chorioretinitis of the left eye with defective visual acuity.  

2.  There is competent evidence of record demonstrating that 
the veteran fell in May 1996 and, at the time of his fall, 
reported that it was caused by poor depth perception.  

3.  There is competent evidence of record linking a current 
left shoulder injury to the fall in May 1996.  

4.  There is competent evidence of record demonstrating that 
the veteran experiences problems with his depth perception 
due, at least in part, to his service-connected left eye 
disability.  

5.  The veteran's service-connected traumatic central 
chorioretinitis of the left eye with defective visual acuity 
is manifested by visual acuity of 20/200; there is no 
blindness, enucleation or a serious cosmetic defect.  

6.  The veteran is not totally blind in his nonservice-
connected right eye.  


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder injury are proximately due 
to or the result of the service-connected traumatic central 
chorioretinitis of the left eye with defective visual acuity.  
38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. § 3.310(a) (2001).  

2.  Traumatic central chorioretinitis of the left eye with 
defective visual acuity is no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.80, 4.83a, 4.84a,  Diagnostic Code 6077 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's left eye was injured during active duty in 
August 1954 when it was struck by a baseball.  Service 
connection for traumatic central chorioretinitis with 
amblyopia including defective vision was granted in May 1955.  
A 20 percent evaluation was assigned at that time.  

In July 1993, the Social Security Administration determined 
that the veteran was entitled to benefits based on bilateral 
eye problems and chronic obstructive pulmonary disease.  

In October 1995, the RO granted an increased rating of 30 
percent for the service-connected left eye disability, 
effective from March 1995.  

In March 1996, the veteran submitted his claim of entitlement 
to an increased rating for the left eye disability.  

A June 1996 VA clinical record indicates that the veteran 
injured his left shoulder six weeks prior.  He fell on the 
shoulder after he grabbed a railing to stop his fall.  

In a statement which was received in August 1996, the veteran 
alleged that he had fallen in the past due to eye problems.  
He narrated a recent incident wherein he fell on his shoulder 
after missing a step.  

A July 1996 X-ray of the left shoulder was interpreted as 
revealing hyperostosis with slight irregularity of the 
glenoid of the coracoid process probably all related to 
previous trauma.  

Two lay statements were received in January 1997.  Both of 
the statements indicated that the authors witnessed the 
veteran fall in May 1996 and that the veteran informed them 
the reason for the fall was that he did not see a step due to 
an old service injury.  One statement reported that the 
veteran fell on the left shoulder and the second statement 
reported that he fell on the right shoulder.  One of the 
authors subsequently amended his statement to indicate that 
he incorrectly reported that the veteran fell on his right 
shoulder when he actually fell on his left shoulder.  

A February 1997 X-ray of the left shoulder was interpreted as 
revealing an old bankard lesion of the labrum, narrowing of 
the joint space suspicious for adhesive capsulitis, minimal 
spurring of the distal left clavicle and no acute 
dislocations or fractures.  

A private clinical record dated in January 1998, included 
diagnoses for the left shoulder of rotator cuff tear, severe 
degenerative arthritis of the shoulder and adhesive 
capsulitis.  

A March 1998 eye examination revealed that the best corrected 
distant visual acuity in the nonservice-connected right eye 
was 20/60.  The best corrected visual acuity in the service-
connected left eye was 20/200.  

In March 1998, the veteran reported that he had fallen again 
and injured his left shoulder.  

A VA examination was conducted in April 1998.  It was noted 
that the veteran reported he had injured his left shoulder in 
1996 and 1997.  The veteran alleged he experienced a lack of 
depth perception.  The diagnoses were traumatic arthritis and 
traumatic capsulitis of the left shoulder.  The examiner 
opined that the left shoulder injury was related to a fall in 
May 1996.  

The report of a March 1998 VA eye examination indicates that 
the best corrected visual acuity for the left eye was 20/200 
and the right eye was 20/60.  The diagnoses were decreased 
vision in the right eye of an unknown etiology, maculopathy 
of the left eye with a history of old trauma and generalized 
constriction of the visual fields bilaterally of an unknown 
etiology.  

Records from a Casino dated in November 1999 indicate that 
the veteran slipped on some carpeting and fell into a black 
jack table injuring his right eye lid, nose, left hand, right 
wrist and right elbow.  The casino personnel did not detect 
any signs indicating that the veteran was intoxicated at the 
time.  There was no mention of the veteran using a white 
cane.  

A September 2000 clinical record indicates that the veteran 
was seeking treatment for recurrent falls for the last three 
years.  He reported that his first two falls were due to poor 
depth perception and his third fall was caused by loose 
carpeting.  The assessments were recurrent falls which were 
not likely secondary to neurological deficit and poor depth 
perception.  

The veteran testified at a local RO hearing in October 2000.  
He alleged that he used a cane for the blind to aid in 
navigation but he had not received any training for people 
with reduced vision.  He reported that he had injured his 
right eye in a fall.  He stated that he suffered from poor 
depth perception.  

The most recent VA eye examination was conducted in May 2001.  
The veteran reported a history of three major falls over the 
prior three years which, he alleged, were due to poor vision.  
It was noted that the veteran's past medical history was 
significant for a left shoulder rotator cuff tear due to 
falls over the prior three years.  Visual acuity without 
correction was "22/100 E" at the veteran's face 
bilaterally.  The Board has assumed that the "22/100 E" 
notation was a misinterpretation during transcription with 
the correct value being 20/200 E.  The veteran was unable to 
read any near targets on the small near hand held card.  
Average visual field constriction was calculated to be 13 
degrees on the left and less than 5 degrees on the right.  
The examiner noted decreased vision in the left eye since old 
trauma while the veteran was on active duty.  The visual 
field showed severely constricted fields with a relative 
afferent pupillary defect present in the left eye even though 
no pathology was seen.  The examiner interpreted this to mean 
that there was a decreased amount of vision getting to the 
brain from the left eye.  The left eye injury was noted to be 
longstanding but unchanged.  The veteran reported his left 
eye vision had been decreasing as his cataract worsened.  The 
examiner noted the presence of cataracts, with the right eye 
greater than the left.  The veteran had been recently 
scheduled for cataract surgery but this was canceled for 
health reasons.  The examiner opined that that the vision in 
the right eye would be much better after cataract surgery.  
The examiner summarized by stating that the veteran was 
legally blind due to correctable problems but surgery could 
not be performed until the veteran's medical issues had been 
addressed.  


Preliminary Matters

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now published final 
regulations implementing these statutory changes.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that VA's duties to provide 
notice to, and to assist, the veteran are met.

VA has a duty to notify a claimant and his representative, of 
any information and evidence needed to substantiate and 
complete a claim.  Here, the discussions in the rating 
decisions, the Statement of the Case, the Supplemental 
Statements of the Case and correspondence from the RO 
informed the veteran what was needed to substantiate the 
claims and complied with VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
veteran has not referenced any evidence outstanding that 
might support his claim or otherwise affect its outcome.  
There is no indication that the evidentiary record is 
incomplete.  Appropriate VA examinations were conducted.  

The Board notes that the veteran was in receipt of Social 
Security benefits as indicated by a July 1993 decision.  The 
underlying records which were the basis for this decision 
have not been obtained.  The Board finds, however, that such 
records are not pertinent to the claim.  The Board notes that 
the veteran's claim for an increased rating was received 
several years after the Social Security Administration 
decision and further notes that the initial fall which the 
veteran alleged to have resulted in his left shoulder 
disorder occurred in May 1996.  In the current case, the 
evidence dated subsequent to the Social Security 
Administration decision will control the outcome of this 
decision.  

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations, and finds that it is not 
prejudicial to the veteran to adjudicate the claims on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994). 


Entitlement to service connection for a left shoulder 
disorder claimed as secondary to a service-connected left eye 
disability

Criteria and Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection there must be evidence in 
support of each of the three elements of service connection, 
i.e., (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

In Allen v. Brown, 7 Vet App 439 (1995), the Court held that 
the term "disability," as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be compensated.

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107.

The veteran has claimed that he injured his left shoulder as 
a result of his lack of depth perception due, at least in 
part, to his service-connected left eye disability.  The 
evidence which supports his claim includes statements from 
two witnesses who reported that they observed the veteran 
fall onto his left shoulder in May 1996.  The witnessed 
reported that the veteran informed them he had fallen due to 
an old service injury.  The Board finds the witnesses are 
competent to report that they observed the veteran fall and 
to report on the veteran's comments at that time.  The Board 
also finds the veteran is competent to report that he fell as 
a result of poor depth perception.  Where the determinative 
issue involves a medical determination, competent medical 
evidence is required.  However, lay assertions of 
symptomatology or injury may suffice where the determinative 
issue is not medical in nature.  See Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994); see also Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent only when it 
regards features or symptoms of injury or illness)  A VA 
examination conducted in April 1998 resulted in the opinion 
that a left shoulder injury was related to the May 1996 fall.  
Finally, a September 2000 clinical record indicates that the 
veteran experienced poor depth perception.  Based on the 
above, and resolving the benefit of the doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for the left shoulder disorder secondary to the 
service-connected left eye disability. 38 U.S.C.A. § 5107;  
38 C.F.R. § 3.310(a). 

Entitlement to a rating in excess of 30 percent for traumatic 
central chorioretinitis of the left eye with defective visual 
acuity.

Criteria and Analysis

When rating impairment of central visual acuity, the 
percentage evaluation will be found from table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a.  The 
appellant's sight disability has been rated under the 
criteria for evaluating impairment of central visual acuity.  
38 C.F.R. § 4.84a; Diagnostic Code 6077.  Under this 
Diagnostic Code, where the veteran's service-connected left 
eye far visual acuity uncorrected is 20/400 (10/200) and the 
other eye is non-service connected, a 30 percent disability 
evaluation is applied.  The Board notes that as the 
appellant's right eye is not service-connected, and therefore 
not ratable, the vision in the right eye is presumed normal.  
Therefore, the appellant is currently in receipt of the 
maximum schedular evaluation for his service connected left 
eye disability under these rating criteria.  The Board 
further notes that the examiner who conducted the May 2001 
eye examination opined that the defective vision in the left 
eye was longstanding but remained unchanged.  

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better.  38 C.F.R. § 
4.84a; Diagnostic Code 6066.  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80.  Under these 
circumstances, in order to meet the criteria for a higher 
evaluation, the anatomical loss of the service-connected eye 
is required.  There is no allegation nor competent evidence 
that the appellant's left eyeball is absent.  There is no 
competent evidence of serious cosmetic defect that would 
warrant an increased rating.  Therefore, the preponderance of 
the evidence is against the claim for a higher evaluation 
under these criteria.

Special monthly compensation is payable for blindness of one 
eye, having only light perception.  38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a).  Additional compensation is payable as if 
the combination of disabilities were the result of service 
connected disability where the veteran has suffered blindness 
in one eye as a result of service connected disability and 
blindness in the other eye as a result of non-service 
connected disability not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1160(a)(1).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.  In the current case, the competent evidence 
of record demonstrates that the veteran had 20/200 visual 
acuity without correction at his face bilaterally.  As the 
veteran was able to recognize test letters at 1 foot in both 
eyes, the veteran does not have blindness in either eye and 
38 C.F.R. § 4.79 cannot serve as a basis for the grant of a 
rating in excess of 30 percent.  While the Board notes the 
examiner who conducted the May 2001 VA eye examination 
reported that the veteran was legally blind, the Board is 
bound by VA's definition of blindness.  

The Board notes that the most recent VA examination did not 
provide an opinion as to the veteran's best corrected visual 
acuity.  In the current case, however, the veteran is 
currently receiving the schedular maximum based on having any 
vision at all.  As noted above, the only way he could receive 
an evaluation in excess of the 30 percent would be if there 
were anatomical loss of use of the eye or serious cosmetic 
defect.  

Accordingly, the preponderance of the evidence is against the 
claim for an increased evaluation and there is no doubt to be 
resolved.  


ORDER

Service connection for residuals of a left shoulder injury 
secondary to traumatic central chorioretinitis of the left 
eye with defective visual acuity is granted.  

A rating in excess of 30 percent for traumatic central 
chorioretinitis of the left eye with defective visual acuity 
is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

